569 F.2d 894
GRAY-TAYLOR, INC., etc., Plaintiff-Appellant,v.Casey FANNIN et al., Defendants-Appellees.
No. 77-3303

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 17, 1978.
John D. Townsend, Robert I. White, Houston, Tex., for plaintiff-appellant.
Jay D. Howell, Jr., Asst. City Atty., Houston, Tex., for defendants-appellees.
Before AINSWORTH, MORGAN and GEE, Circuit Judges.
PER CURIAM:


1
This cause is an analog of No. 77-2801, Gray-Taylor, Inc., etc. v. Harris County, et al., 5 Cir., 569 F.2d 893, decided this day.  In it the same plaintiff seeks like relief against officials of the City of Houston and the Houston Independent School District as it there sought against Harris County, that of their location.  In this, as in 77-2801, a similar suit is pending in state court.  In this, as in No. 77-2801, the district court abstained.  For the same reasons stated in our opinion in 77-2801, it was right.


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I